Response to Amendment
This office action is in respond to the amendment filed on 04/01/2021 and the drawings on 04/09/2021.
Because independent generic claim 1 is allowable, withdrawn claims 4-9 and 11 are rejoined in this office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Mark Gleason on 6/16/21.
The application has been amended as follows: 
In The Claims
	Claim 15, line 1, “claim 014,” has been changed to --claim 14,--.
Claim 20, line 1, “claim 18,” has been changed to --claim 19,--.
Reasons For The Above Changes
	The above change is necessary to correct the informalities and indefinite problem of the claims.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.

Claims 2-12 are allowed because they depend on claim 1.
Claim 13 is allowed for the similar reason as in claim 1 above because applicant’s arguments are found persuasive that the prior art of record fails to teaches or suggest a level shifter including the limitations “a tracking circuit coupled to the first and second control nodes and the first and second input terminals of the cross-latch circuit, the tracking circuit configured to provide first and second tracking signals to the first and second input terminals of the cross-latch circuit in the high voltage domain based on the first and second control signals” in addition to other limitations recited in the claim.
Claims 14-18 are allowed because they depend on claim 13.
Claim 19 is allowed for the similar reason as in claim 1 above because applicant’s arguments are found persuasive that the prior art of record fails to teaches or suggest a level shifting method including the limitations “providing a first tracking signal to a cross-latch circuit having a third voltage level higher than the first voltage level based on the first control signal; providing a second tracking signal to the cross-latch circuit having the fourth voltage level based 
	Claim 20 is allowed because it depends on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

							/Long Nguyen/
Primary Examiner
Art Unit 2842